DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 05/10/2022 has been entered and fully considered. Claims 1-16 remain pending in the application, where the independent claim 1 has been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 101 and 112 rejections of the pending claims, as set forth in the non-final office action mailed on 2/25/2022. The above rejections are therefore withdrawn.
3- As to the 35 USC 112(f) claim interpretations, the Examiner respectfully disagrees with the Applicants, and maintains these interpretations in view of the explanations presented in the non final office action, based on MPEP 2181 Sect. I, with an emphasis on:
“By contrast, a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998). Even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).”. 
The claimed clauses “module”, “device” are construed, in the instant claims, at such a general level that the corresponding entities, despite not using the term “means”.

4- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
5- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

6- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.
Examiner respectfully disagrees with Applicant’s arguments with respect to the 102 and 103 rejections:
First, nothing in the claim language clearly points to data of a tooth created for restoration purposes. Claim 1 clearly reads “…determines restoration tooth data, in particular tooth color as well as color coordinates of a tooth restoration”. Nothing here pertains that the restoration tooth data corresponds to a tooth already created.
Even, assuming , arguendo, that the claim language cited clearly a “created tooth” used in the data processing, analysis and comparison, the Examiner submits that prior art, Esbech, discloses across its contents, and more particularly and more clearly in ¶ 79-92, that data is collected from a tooth model or from a “natural teeth with intact surface and/or to shade values for teeth prepared for a dental restoration” (¶ 78-79). This data is used to calculate a certainty score in view of stored data (¶ 74-78), i.e. comparison with some target data, to establish optimal color/shade of the prepared tooth (¶ 59-63 79-92). 

Therefore, the Examiners maintains the rejections based on Esbech.

Claim Interpretation - 35 USC § 112
7- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Measuring device, data processing device, analysis module in claim 1 (and its dependent claims), 
Allocation module, transmission module in claim 9, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1-5, 7-10 and 14-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Esbech et al. (PGPUB No. 2018/0153664).

As to amended claims 1-3, 7, Esbech teaches a support system for the manufacture of dental restorations (Abstract and Figs. 1, 5-9), comprising: 5a measuring device that determines restoration tooth data, in particular tooth color as well as color coordinates of a tooth restoration (¶ 4, 29, 52, 160, 165-166 for ex.); a data processing device (642 for ex.) connected or connectable with the meas10uring device that transmits the measured restoration tooth data (¶ 164-166); an analysis module (642/644) that compares the measured restoration tooth data with determined target tooth data, said analysis module being provided in the data processing device and (claim 2) wherein the data processing device in20cludes a catalogue of measures stored therein so that the data processing device defines a treatment measure for improving the dental restoration in dependence on the comparison result (¶ 18, 59-63, 64-67, 74-78, 79-92, 159-162 for ex.), a display device (647) that displays an analysis result, said display device being connected with the data processing device and (Claim 3) wherein the defined treatment measure 25is outputted on the display device (Fig. 6; ¶164 for ex.); and (Claim 7) a dental restoration system for the manufacture of dental restora10tions, comprising a restoration device, in particular a sintering furnace for sintering ceramic teeth (649 in Fig. 6 and ¶ 5-6, 166 for ex.), and the15the  support system according defined in claim 1 (see Claim 1 rejection).  

As to claims 4-5, Esbech teaches the support system of claim 1, wherein the data processing device comprises an input module for inputting additional restoration tooth data (¶ 164 for ex.); (Claim 5) wherein the analysis module takes the inputted additional restoration tooth data into account in the comparison and in particular when defining a treatment measure (¶ 162).

As to amended claims 8-10, Esbech teaches the dental restoration system of claim 7, further comprising a data acquisition system (641) for acquiring patient tooth data, said data acquisition system being connectable with the restoration device (649) for transmitting data (Fig. 6 and ¶ 164-166 for ex.); (Claim 9) wherein the data acquisition system comprises: a measuring device  (640) that determines patient tooth data, in particular the 25tooth color as well as color coordinates (¶ 4, 29, 52, 160, 165-166 for ex.); a data processing device (642) with a camera for capturing a tooth image (¶164-166);15 wherein the data processing device comprises a receiving module and the measuring device comprises a transmission module for the immediate transmission of measured patient tooth data from the measuring device to the data processing device (¶ 164 for ex.; scanning and transmitting device 641 to computer device 642), 5an allocation module (642) that allocates the received tooth data to the tooth image, said allocation module being integrated in the data processing device; and 10a transmission module that transmits the tooth image including the allocated tooth data to the restoration data, said transmission module being integrated in the data processing device (¶166; associating the data to the tooth to be restores is considered as the allocating step); (Claim 10) wherein automatic data ac15quisition of at least a part of the patient tooth data is performed using the measuring device (¶ 150 for ex.; using 640 and scanner 641, tooth data is automatically acquired and processed).  

As to claims 14-16, Esbech teaches the dental restoration system of claim 9 and claim 7, wherein the measuring device and the data processing device comprise a transceiver module for16 the exchange of data or the synchronization of data with the data processing device to the measuring device (Fig. 6 and ¶ 164-167; communication channel between 641 and 640/642); (Claim 15) wherein the transmission mod5ule (642/648) of the data processing device is configured for data transmission to the restoration device, via a data processing device of a dental laboratory, for remote data transmission (¶ 164-166); (Claim 1016) further comprising a data processing device (642) of a dental laboratory that is arranged upstream of the restoration device, said data processing device comprising a display device (¶ 166-167).

Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 6, 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Esbech in view of Rauh et al. (PGPUB No. 2016/0278890).

As to claims 6, 11-13, Esbech teaches support system of claim 1 and the dental restoration system of claim 9.
Esbech does not teach expressly wherein the data processing device and/or the display device are integrated in the measuring device; (Claim 11) wherein the camera is integrated in the data processing device; (Claim 12) wherein the data processing device is configured as a mobile data processing device; (Claim 13) wherein the data transmission 25between the measuring device and the data processing device is performed in a wireless manner
However, in a similar field of endeavor, Rauh teaches a support system for the manufacture of dental restorations (Abstract and Fig. 1) wherein the data processing device and/or the display device are integrated in the measuring device (Fig. 1; 16); (Claim 11) wherein the camera is integrated in the data processing device (¶ 18; 18/16); (Claim 12) wherein the data processing device is configured as a mobile data processing device (¶ 15-18); (Claim 13) wherein the data transmission 25between the measuring device and the data processing device is performed in a wireless manner (¶ 15; Bluetooth connection between 10 and 16).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Esbech in view of Rauh’s suggestions so that the data processing device and/or the display device are integrated in the measuring device; wherein the camera is integrated in the data processing device; wherein the data processing device is configured as a mobile data processing device; wherein the data transmission 25between the measuring device and the data processing device is performed in a wireless manner, with the advantage of effective mobility of the measuring/processing devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886